Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 10/21/2021 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 and 15 of U.S. Patent No. 8,392,529. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are fully disclosed in the patent. The only difference is that the present claims do not recite the feature of the requesting access including transmitting requests in parallel over at least two networks identified in the configuration file. One would be motivated to omit this step in order to broaden the claims to seek broader patent protection. 
Present Application
U.S. Patent No. 8,392,529
1. A method for data access at a client device comprising: (a) receiving at the client device a configuration file from a storage device; (b) reading at the client device the configuration file comprising: a step for identifying a plurality of network interfaces, where each network interface of the plurality of network interfaces is associated with a different network of a plurality of networks in communication with the storage device; (c) requesting access at the client device to a data stored on the storage device over one or more of the plurality of network interfaces; and (d) receiving at the client device the data stored on the storage device over one or more of the plurality of network interfaces.





2. The method of claim 1, where step (c) is made directly to a Fast File Server (FFS) module on the storage device.


3. The method of claim 1, where step (c) further comprises requesting read access.


4. The method of claim 1, where step (c) further comprises receiving the data concurrently over at least two network interfaces.


5. The method of claim 1, where the configuration file specifies a different subset of network interfaces for each client.

6. The method of claim 1, where the configuration file includes one or more security keys for validating a requested data transfer.

7. The method of claim 1, where at least one of the plurality of networks comprises a local area network.
15. An improved method for data access, comprising: receiving a configuration file from a storage device; reading the configuration file, the configuration file includes a plurality of network identifications, each network identification of the plurality of network identifications is associated with a different network of a plurality of networks in communication with the storage device; requesting access to data stored on the storage device, the requesting access includes transmitting requests in parallel over at least two networks identified in the configuration file, each of the at least two networks comprise physically independent networks; and receiving the data stored on the storage device over the at least two networks, the storage device transmits the data stored on the storage device concurrently over the at least two networks.

16. The method of claim 15, wherein: the step of requesting access to data stored on the storage device is made directly to a FFS module on the storage device.

17. The method of claim 15, wherein: the step of requesting access to data stored on the storage device includes requesting read access.

18. The method of claim 15, wherein: the step of receiving the data stored on the storage device includes receiving the data concurrently over the at least two networks.

19. The method of claim 15, wherein: the configuration file specifies a different subset of network identifications for each client.

20. The method of claim 15, wherein: the configuration file includes one or more security keys for validating each requested data transfer.

21. The method of claim 15, wherein: each of the at least two networks comprise local area networks.


Claims 1, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 and 15 of U.S. Patent No. 9,167,027. Although the claims at issue are not identical, they are not patentably distinct from each other because both have common features of (a) receiving at the client device a configuration file from a storage device,  (b) reading at the client device the configuration file comprising: a step for identifying a plurality of network interfaces, (c) requesting access at the client device to a data stored on the storage device over one or more of the plurality of network interfaces and (d) receiving at the client device the data stored on the storage device over one or more of the plurality of network interfaces. The instant claims differ in that they are broader because they do not further recite the feature of supplying security keys to the server as cited by the patent. One would have been motivated to broaden the claims in order to seek broader patent protection. 
Present Application
U.S. Patent No. 9,167,027
1. A method for data access at a client device comprising: (a) receiving at the client device a configuration file from a storage device; (b) reading at the client device the configuration file comprising: a step for identifying a plurality of network interfaces, where each network interface of the plurality of network interfaces is associated with a different network of a plurality of networks in communication with the storage device; (c) requesting access at the client device to a data stored on the storage device over one or more of the plurality of network interfaces; and (d) receiving at the client device the data stored on the storage device over one or more of the plurality of network interfaces.

8. A method to receive data at a client device comprising: (a) executing an application on the client device comprising: a step for identifying a plurality of network interfaces, where each network interface of the plurality of network interfaces is associated with a different network of a plurality of networks in communication with a storage device; (b) transmitting requests for a data over one or more of the plurality of network interfaces; and (c) receiving at the client device the data stored on the storage device over one or more of the plurality of network interfaces.



14. A method to supply data to a client device comprising: (a) executing an application on a server comprising: a step for identifying a plurality of network interfaces, where each network interface of the plurality of network interfaces is associated with a different network of a plurality of networks in communication with a plurality of clients; (b) listening at the server for a request for a data from the client device on one or more of the plurality of network interfaces; and (c) sending from the server to the client device the data on one or more of the plurality of network interfaces.
1. A method for a client to receive data from a server, comprising the steps of: executing an application on the client which sends requests to the server for access to a configuration file on one or more network interfaces identified in the configuration file and monitored by the server; receiving access to the configuration file including the one or more network interfaces and one or more security keys from the server; generating a request for data on the server using the one or more network interfaces; supplying the one or more security keys to the server to access the data; and receiving the data over one or more of the one or more networks interfaces.


1. A method for a client to receive data from a server, comprising the steps of: executing an application on the client which sends requests to the server for access to a configuration file on one or more network interfaces identified in the configuration file and monitored by the server; receiving access to the configuration file including the one or more network interfaces and one or more security keys from the server; generating a request for data on the server using the one or more network interfaces; supplying the one or more security keys to the server to access the data; and receiving the data over one or more of the one or more networks interfaces.

8. A method to supply data from a server, comprising the steps of: listening for requests to the server on one or more network interfaces identified in a configuration file, the configuration file including one or more security keys; responding to a request for data including validating the request based on the one or more security keys; and supplying the data to a client over the one or more network interfaces identified in the configuration file.


 Claim 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,038,739. Although the claims at issue are not identical, they are not patentably distinct from each other because both have common features of (a) receiving at the client device a configuration file from a storage device,  (b) reading at the client device the configuration file comprising: a step for identifying a plurality of network interfaces, (c) requesting access at the client device to a data stored on the storage device over one or more of the plurality of network interfaces and (d) receiving at the client device the data stored on the storage device over one or more of the plurality of network interfaces. The instant claims differ in that they are broader because they do not further recite the feature of supplying security keys to the server as cited by the patent. One would have been motivated to broaden the claims in order to seek broader patent protection.
Present Application
U.S. Patent No. 10,038,739
1. A method for data access at a client device comprising: (a) receiving at the client device a configuration file from a storage device; (b) reading at the client device the configuration file comprising: a step for identifying a plurality of network interfaces, where each network interface of the plurality of network interfaces is associated with a different network of a plurality of networks in communication with the storage device; (c) requesting access at the client device to a data stored on the storage device over one or more of the plurality of network interfaces; and (d) receiving at the client device the data stored on the storage device over one or more of the plurality of network interfaces.





8. A method to receive data at a client device comprising: (a) executing an application on the client device comprising: a step for identifying a plurality of network interfaces, where each network interface of the plurality of network interfaces is associated with a different network of a plurality of networks in communication with a storage device; (b) transmitting requests for a data over one or more of the plurality of network interfaces; and (c) receiving at the client device the data stored on the storage device over one or more of the plurality of network interfaces.

1. A method comprising: (a) sending from a client executing application executed on a client file system on a client device a request for access to a configuration file to a file server; (b) receiving access to the configuration file from the file server, where access is granted based in part on identity of the client executing application; (c) reading from the configuration file an access key; (d) reading one or more network interfaces of the file server specified by the configuration file, where the file server listens for incoming requests on the one or more network interfaces; (e) sending a request for a data transfer through the one or more network interfaces together with the access key, where access to the data transfer is granted based in part on the access key; and (f) receiving the data transfer through the one or more network interfaces.

1. A method comprising: (a) sending from a client executing application executed on a client file system on a client device a request for access to a configuration file to a file server; (b) receiving access to the configuration file from the file server, where access is granted based in part on identity of the client executing application; (c) reading from the configuration file an access key; (d) reading one or more network interfaces of the file server specified by the configuration file, where the file server listens for incoming requests on the one or more network interfaces; (e) sending a request for a data transfer through the one or more network interfaces together with the access key, where access to the data transfer is granted based in part on the access key; and (f) receiving the data transfer through the one or more network interfaces.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2004/0059822, hereinafter referred to as “Jiang”) in view of Jewett et al. (US 2002/0049825, hereinafter referred to as “Jewett”). 

Regarding claim 1, Jiang teaches a method for data access at a client device comprising: 
(a) receiving at the client device a configuration file from a storage device ([0012] the invention provides a client driver for use in a client having at least one IP port for accessing network-attached storage allocated to the client in an Internet Protocol (IP) network. The client driver includes configuration file means for storing configuration information in local storage of the client.); 
(b) reading at the client device the configuration file ([0009] reading data from the storage units allocated to the client); 
(c) requesting access at the client device to a data stored on the storage device over one or more of the plurality of network interfaces ([0009] The IP packets transmitted over the IP network between the client and the server in accordance with the network block services protocol include IP packets for requesting the identification of the storage units allocated to the client,); and 
(d) receiving at the client device the data stored on the storage device over one or more of the plurality of network interfaces (figure 9: server returns the requested data).
However, Jiang does not teach a step for identifying a plurality of network interfaces, where each network interface of the plurality of network interfaces is associated with a different network of a plurality of networks in communication with the storage device. In an analogous art, Jewett teaches a step for identifying a plurality of network interfaces, where each network interface of the plurality of network interfaces is associated with a different network of a plurality of networks in communication with the storage device (abstract – when a host initially connects to a storage server, the storage server initially authenticates the host and then notifies the host of the ports that may be used to establish data connections and the partitions assigned to the host).
Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to identify a plurality of network interfaces in order to establish connection over multiple network of different types to provide increased fault tolerance should one network fails during access ([0009],[0010]). 

Regarding claim 2, Jiang teaches the method of claim 1, where step (c) is made directly to a Fast File Server (FFS) module on the storage device [[0079] the second application 132 directly accesses the pseudo-disk client driver 130. For example, the second application 132 accesses "raw disk" and keeps track of the logical block addresses where data is to be read or written.).

Regarding claim 3, Jiang teaches the method of claim 1, where step (c) further comprises requesting read access ([0035] read access).

Regarding claim 4, Jiang does not explicitly teach the method of claim 1, where step (c) further comprises receiving the data concurrently over at least two network interfaces. Jewett teaches receiving the data concurrently over at least two network interfaces (claim 18: wherein the host computer and the storage server each include two network interfaces that provide redundant network connections between the host computer and the storage server.). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to receive date concurrently over at least two network interfaces in order to enable quick data access over multiple networks, thus making communication more efficient. 

Regarding claim 5, Jiang does not explicitly teach the method of claim 1, where the configuration file specifies a different subset of network interfaces for each client. Jetwett teaches the configuration file specifies a different subset of network interfaces for each client (abstract – when a host initially connects to a storage server, the storage server initially authenticates the host and then notifies the host of the ports that may be used to establish data connections and the partitions assigned to the host). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the configuration file to specify different subset of network interfaces for each client in order to allow the client to communicate multiple networks without being confused as to which interface it’s supposed to use, thus minimizing problems that may arise during communication. 

Regarding claim 6, Jiang teaches the method of claim 1, where the configuration file includes one or more security keys for validating a requested data transfer ([0042] An INFO opcode is used when the network disk client requests the network block server for a listing of the volumes for a specified key, or requests a report of the read capacity for a specified volume ID. For a VOLUME LIST request, the client specifies a KEY, and the server will then export the volumes to the client based on the specified KEY.).

Regarding claim 7, Jiang does not explicitly teach the method of claim 1, where at least one of the plurality of networks comprises a local area network. Jewett teaches where at least one of the plurality of networks comprises a local area network ([0030] LAN). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivate to enable the plurality of networks to comprise a local area network in order to provide direct connection, thus making access faster ([0030]). 

Claim 8 is similar to claim 1, therefore is rejected under the same rationale. 

Regarding claim 9, Jiang teaches the method of claim 8, where step (a) further comprises a step for requesting access to the data stored on the storage device, and step (a) further comprises a step for validating access to the data ([0042] An INFO opcode is used when the network disk client requests the network block server for a listing of the volumes for a specified key, or requests a report of the read capacity for a specified volume ID. For a VOLUME LIST request, the client specifies a KEY, and the server will then export the volumes to the client based on the specified KEY.).

Regarding claim 10, Jiang does not teach the method of claim 8, further comprising receiving the data in parallel concurrently over at least two network interfaces. Jewett teaches receiving the data in parallel concurrently over at least two network interfaces ([0012] In accordance with one inventive feature of the architecture, when an I/O request from a host process involves the transfer of more than a threshold quantity of data, the host's device driver divides the I/O requests into two or more constituent I/O operations. Each such operation is assigned to a different socket connection with the target storage server such that the constituent operations may be performed, and the associated I/O data transferred, in parallel over the network. This feature of the architecture permits relatively large amounts of network bandwidth to be allocated to relatively large I/O requests.). before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to receive data in parallel concurrently over at least two network interfaces because this feature of the architecture permits relatively large amounts of network bandwidth to be allocated to relatively large I/O requests ([0012]).

Claim 11 is similar to claim 5, therefore is rejected under the same rationale. 
Claim 12 is similar to claim 9, therefore is rejected under the same rationale. 

Claim 13 is similar to claim 7, therefore is rejected under the same rationale. 

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2004/0059822, hereinafter referred to as “Jiang”) in view of Jewett et al. (US 2002/0049825, hereinafter referred to as “Jewett”), in further view of Manukyan (US 2002/0184349).
	
Regarding claim 14, Jiang teaches a method to supply data to a client device comprising: (a) executing an application on a server comprising: a step for identifying a plurality of network interfaces ([0009] The storage includes storage units allocated to the client. The storage server also contains an identification of the storage units allocated to the client.); and (c) sending from the server to the client device the data on one or more of the plurality of network interfaces (figure 9: server returns the requested data).
However, Jiang does not teach where each network interface of the plurality of network interfaces is associated with a different network of a plurality of networks in communication with a plurality of clients; (b) listening at the server for a request for a data from the client device on one or more of the plurality of network interfaces.
In an analogous art, Jewett teaches where each network interface of the plurality of network interfaces is associated with a different network of a plurality of networks in communication with a plurality of clients (abstract – when a host initially connects to a storage server, the storage server initially authenticates the host and then notifies the host of the ports that may be used to establish data connections and the partitions assigned to the host).
Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable each network interface of the plurality of network interfaces to associate with a different network of a plurality of networks in communication with a plurality of clients in order to establish connection over multiple network of different types to provide increased fault tolerance should one network fails during access ([0009],[0010]). 
 In another analogous art, Manukyan teaches b) listening at the server for a request for a data from the client device on one or more of the plurality of network interfaces ([0059] – configuration file that listens to network connections from the client). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to listen for a request for data in order to allow the request to be directed to appropriate port ([0053]), thus ensuring that the requests are fulfilled. 

	Claims 15-20 are similar to claims, 2, 9, 4, 5, 6, 7, respectively, therefore are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Stakuis et al., US 5,950,203 – file system capable of responding to access requests for transferring data between node and peripheral device. 
2. Craft et al., US 2007/00067497 – attaching storage to local host by parallel interface such as SCSI.
3. Maddolozz, Jr. et al., US 6,105,029 – allowing users to choose mirror sites in parallel access. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442